               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Jeremy Renard Webb,                   )    C/A No.: 1:18-2007-HMH-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )               ORDER
 Cpt. Marvin Nicks,                    )
                                       )
                   Defendant.          )
                                       )
                                       )

      Plaintiff, proceeding pro se, brought this action alleging violations of

his constitutional rights by Defendant. On February 5, 2019, Defendant filed

a motion for summary judgment. [ECF No. 33]. As Plaintiff is proceeding pro

se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), advising him of the importance of the motions and of the need

for him to file adequate responses by March 8, 2019. [ECF No. 36]. On

February 19, 2019, the undersigned granted Plaintiff an extension until

March 22, 2019, to file a response. [ECF No. 45]. Plaintiff was specifically

advised that if he failed to respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that he does not oppose the motion and

wishes to abandon this action. Based on the foregoing, Plaintiff is directed to
advise the court whether he wishes to continue with this case and to file a

response to the motion for summary judgment by April 9, 2019. Plaintiff is

further advised that if he fails to respond, the undersigned will recommend

that this action be dismissed for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



March 26, 2019                              Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
